DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because Figs. 1 and 2 are poor quality reproductions that do not have satisfactory reproduction characteristics contrary to 37 CFR 1.84(l).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 10, 11-13, 17, 18, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 20210184280 A1) and Hucker (US 20200064277 A1).
Claim 1
	In regards to claim 1, Kim discloses an apparatus for inspecting appearance of a secondary battery {see title, abstract, Figs. 1, 2, 5, 10, 11, 13, 15, field of invention; [0002]-[0007] directed to equipment and method for inspecting secondary batteries.  See also cites below disclosing an apparatus and method for inspecting appearance of secondary batteries based on obtained images}, the apparatus comprising:
a hand configured to simultaneously rotate a plurality of secondary batteries arranged in a lateral direction {See [0009]-[0012], [0070]-[0073] including side portion inspecting device 300 having an elevation unit 310 that lifts and withdraws the secondary batteries 10 that are loaded on the loading device 100 using an electromagnet or gripping device per [0078].  Rotation members 330, Figs. 8-10, [0092]-[0095] simultaneously rotate the secondary batteries arranged in a lateral direction so that they may be inspected};

a camera configured to simultaneously obtain a photographed image of the plurality of secondary batteries to which the light is emitted {side portion inspecting unit 320 captures images of the side portions of the secondary batteries as per [0088]-[0089], [0094]-[0095].  See also method Fig. 13, side portion inspecting step S30 [0105]-[0116] including two or more side portion inspecting members 321}; and



	Although Kim discloses an apparatus that simultaneously rotates a column of secondary batteries to obtain images that cover the entire side portions of the batteries, Kim does not disclose an illuminator or image processor as further indicated above with strike-through font.
	Hucker is an analogous reference that solves a similar problem of scanning cylindrical objects for defect detection.  See title, abstract, Figs. 2-4, 6, [0001], and cites below.  
	Hucker also teaches: 
a device configured to rotate a plurality of cylindrical objects arranged in a lateral direction {Figs. 1, 3, 6, [0007] in which drive assembly 40 rotates the workpiece 20 including plural bearing journals 22 as per [0027]-[0029].  See also Fig. 6, rotation step 96, [0038]-[0039]};
an illuminator configured to emit light to the cylindrical object {Figs. 2, 3 including lights 66, [0033], [0039]};
a camera configured to obtain a photographed image of the cylindrical objects to which the light is emitted {Figs. 1-3 including cameras 60A-E, [0028]-[0032], Fig. 6, step 96, [0039]-[0040]}; and
an image processor configured to obtain an inspection image by processing the image obtained by the camera {Fig. 4 microprocessor 76, computation and memory module 70, [0035]; Fig. 5 microprocessor 76 obtains images from the cameras 60A-E and processes/manipulates the images as per [0035]-[0036]},
wherein the image processor divides the photographed image obtained by the camera into individual image sections where the secondary batteries are respectively photographed {each of the cameras 60A-60E generates individual image sections corresponding to each of the cylindrical objects being inspected as per [0036], Fig. 5.  See also Fig. 7, [0040]-[0042] in which the circumferential scan of each object 22 results in a large number of images (image sections) some of which is sent to the microprocessor 76},
the inspection image is generated by combining the individual image sections according to the photographed images of one secondary battery {see auto-correlation and image stitching module 82, [0042]-[0044], Figs. 6, 7, and stitch images step 104}.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Kim’s apparatus (and method) that simultaneously rotates a column of secondary batteries to obtain images that cover the entire side portions of the batteries such that the apparatus/method includes an illuminator configured to emit light to the plurality of cylindrical objects (e.g. secondary batteries) at a time and an image processor configured to obtain an inspection image by processing the image obtained by the camera, wherein the image processor divides the photographed image obtained by the camera into individual image sections where the cylindrical objects (secondary batteries) are respectively photographed, the inspection image is generated by combining the individual image sections according to the photographed images of one object (secondary battery) as taught by Hucker because providing illumination is motivated by Hucker in [0033] to provide uniform, consistent and shadow-less light to the features of the workpiece and because image stitching enables defect detection over a consolidated/assembled image as motivated by Hucker in [0036] that is also referred to as an uninterrupted , planar electron image 126 [0044] thereby enabling detection of surface defects have an area extent 130.

Claim 2
	In regards to claim 2, Kim is not relied upon to disclose but Hucker teaches wherein the illuminator comprises a plurality of light emitting units configured to emit light at different positions {Figs. 2, 3, light emitting units 66 are configured to emit light at different positions as shown, [0033], [0039].  Note that each camera 60A-E has its own set of lights 66 configured to emit light from each of their respective positions}, and
the image processor obtains at least two inspection images obtained by emitting light from different light emitting units among the plurality of light emitting units {each of the cameras 60A-60E generates at least two inspection images from different sets of lights 66 where the images correspond to each of the cylindrical objects being inspected as per [0036], Fig. 5.  See also Fig. 7, [0040]-[0042] in which the circumferential scan of each object 22 while being lighted by lights 66 results in a large number of images (image sections) some of which is sent to the microprocessor 76}.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Kim’s apparatus (and method) that simultaneously rotates a column of secondary batteries to obtain images that cover the entire side portions of the batteries such that the apparatus/method includes an illuminator wherein the illuminator comprises a plurality of light emitting units configured to emit light at different positions and the image processor obtains at least two inspection images obtained by emitting light from different light emitting units among the plurality of light emitting units as taught by Hucker because providing illumination is motivated by Hucker in [0033] to provide uniform, consistent and shadow-less light to the features of the workpiece and because 
obtaining plural images as claimed provides input to image stitching thereby enabling defect detection over a consolidated/assembled image as motivated by Hucker in [0036] that is also referred to as an uninterrupted, planar electron image 126 [0044] thereby enabling detection of surface defects have an area extent 130.
Claim 3
	In regards to claim 3, Kim discloses a controller configured to control the 
	Hucker teaches a controller configured to control the illuminator, the camera, and the device, wherein the controller controls the photographing of the camera and the light emission of the illuminator to be synchronized {microprocessor 76 includes a synchronizing executive module 88 per [0036], [0039]-[0040], [0028], that synchronizes the various steps.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Kim’s apparatus (and method) that simultaneously rotates a column of secondary batteries to obtain images that cover the entire side portions of the batteries such that the apparatus/method includes a controller configured to control the camera and the hand, wherein the controller controls the photographing of the camera to be synchronized such that the controller also syncs the illuminator such that the controller is configured to control the illuminator, the camera, and the device, wherein the controller controls the photographing of the camera and the light emission of the illuminator to be synchronized as taught by Hucker because providing illumination is motivated by Hucker in [0033] to provide uniform, consistent and shadow-less light to the features of the workpiece, because synchronizing the various actions provides a coherent and efficient apparatus/method; and/or because doing so merely combines prior art elements according to known methods to yield predictable results.
Claim 4
	In regards to claim 4, Kim discloses wherein the controller is configured to control
Hucker teaches wherein the controller is configured to control the light emitting units of the illuminator, which are disposed at different positions along a lengthwise direction of a cylindrical object to operate in sequence 
	{see Fig. 3 in which light emitting units 66 are disposed at different positions along a lengthwise direction of the cylindrical object and which are operated in sequence as per synchronizing executive module 88, [0036], [0039]-[0040], [0028]}.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Kim’s apparatus (and method) that simultaneously rotates a column of secondary batteries to obtain images that cover the entire side portions of the batteries having a controller configured to control a secondary battery picked up by the hand such that the controller is configured to control the light emitting units of the illuminator, which are disposed at different positions along a lengthwise direction of a cylindrical object (e.g. secondary battery) to operate in sequence as taught by Hucker because providing illumination is motivated by Hucker in [0033] to provide uniform, consistent and shadow-less light to the features of the workpiece, because coordinating/synchronizing the various actions provides a coherent and efficient apparatus/method; and/or because doing so merely combines prior art elements according to known methods to yield predictable results.
Claim 10
	In regards to claim 10, Kim is not relied upon to disclose but Hucker teaches
wherein the image processor is configured to identify whether appearance is defective based on at least one of brightness and contrast in the plurality of inspection images
{see [0033]}.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Kim’s apparatus and method of generating inspection images to include an image processor is configured to identify whether appearance is defective based on at least one of brightness and contrast in the plurality of inspection images as taught by Hucker because doing so merely combines prior art elements according to known methods to yield predictable results
Independent Claim 11
	In regards to claim 11, Kim discloses a method of inspecting appearance of a secondary battery {see title, abstract, Figs. 1, 2, 5, 10, 11, 13, 15, field of invention; [0002]-[0007] directed to equipment and method for inspecting secondary batteries.  See also cites below disclosing an apparatus and method for inspecting appearance of secondary batteries based on obtained images}, the method comprising:
by a hand, picking up a predetermined number of secondary batteries arranged in a row from a loader in which a plurality of secondary batteries are loaded
{See [0009]-[0012], [0070]-[0073] including side portion inspecting device 300 having an elevation unit 310 that lifts and withdraws the secondary batteries 10 that are loaded on the loading device 100 using an electromagnet or gripping device per [0078].  Rotation members 330, Figs. 8-10, [0092]-[0095] simultaneously rotate the secondary batteries arranged in a lateral direction so that they may be inspected};
simultaneously rotating the predetermined number of secondary batteries with respect to a lengthwise central axis {see above cites for the first step};

obtaining a plurality of photographed images when light is emitted to the predetermined number of secondary batteries {side portion inspecting unit 320 captures images of the side portions of the secondary batteries as per [0088]-[0089], [0094]-[0095].  See also method Fig. 13, side portion inspecting step S30 [0105]-[0116] including two or more side portion inspecting members 321};


Although Kim discloses an method that simultaneously rotates a column of secondary batteries to obtain images that cover the entire side portions of the batteries, Kim does not disclose an illuminator or image processing steps as further indicated above with strike-through font.
	Hucker is an analogous reference that solves a similar problem of scanning cylindrical objects for defect detection.  See title, abstract, Figs. 2-4, 6, [0001], and cites below.  
	Hucker also teaches: 
a device configured to rotate a plurality of cylindrical objects arranged in a lateral direction {Figs. 1, 3, 6, [0007] in which drive assembly 40 rotates the workpiece 20 including plural bearing journals 22 as per [0027]-[0029].  See also Fig. 6, rotation step 96, [0038]-[0039]};
by an illuminator, emitting light a plurality of times while rotating the predetermined number of cylindrical objects {Figs. 2, 3 including lights 66, [0033], [0039]};
a camera configured to obtain a photographed image of the cylindrical objects to which the light is emitted {Figs. 1-3 including cameras 60A-E, [0028]-[0032], Fig. 6, step 96, [0039]-[0040]}
dividing the plurality of photographed images into individual image sections in which individual secondary batteries are photographed {each of the cameras 60A-60E generates individual image sections corresponding to each of the cylindrical objects being inspected as per [0036], Fig. 5.  See also Fig. 7, [0040]-[0042] in which the circumferential scan of each object 22 results in a large number of images (image sections) some of which is sent to the microprocessor 76}; and
generating an inspection image of a single secondary battery by combining the individual image sections according to the photographed images {see auto-correlation and image stitching module 82, [0042]-[0044], Figs. 6, 7, and stitch images step 104 that generates an inspection image}.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Kim’s apparatus (and method) that simultaneously rotates a column of secondary batteries to obtain images that cover the entire side portions of the batteries such that the apparatus/method includes by an illuminator, emitting light a plurality of times while rotating the predetermined number of cylindrical objects; dividing the plurality of photographed images into individual image sections in which individual secondary batteries are photographed; and generating an inspection image of a single secondary battery by combining the individual image sections according to the photographed images as taught by Hucker because providing illumination is motivated by Hucker in [0033] to provide uniform, consistent and shadow-less light to the features of the workpiece and because image stitching enables defect detection over a consolidated/assembled image as motivated by Hucker in [0036] that is also referred to as an uninterrupted, planar electron image 126 [0044] thereby enabling detection of surface defects have an area extent 130.  


Claim 12
	In regards to claim 12, Kim is not relied upon to disclose but Hucker teaches wherein
the emitting the light comprises emitting light at different positions {Figs. 2, 3, light emitting units 66 are configured to emit light at different positions as shown, [0033], [0039].  Note that each camera 60A-E has its own set of lights 66 configured to emit light from each of their respective positions},
the obtaining the photographed image comprises obtaining the plurality of photographed images by emitting light at the different positions {each of the cameras 60A-60E obtains at least two inspection images from different sets of lights 66 where the images correspond to each of the cylindrical objects being inspected as per [0036], Fig. 5.  See also Fig. 7, [0040]-[0042] in which the circumferential scan of each object 22 while being lighted by lights 66 results in a large number of images (image sections) some of which is sent to the microprocessor 76}, and 
the generating the inspection image comprises generating a plurality of inspection images from the plurality of photographed images {see auto-correlation and image stitching module 82, [0042]-[0044], Figs. 6, 7, and stitch images step 104 that generates inspection images for each of the cylindrical objects (secondary batteries)}
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Kim’s apparatus (and method) that simultaneously rotates a column of secondary batteries to obtain images that cover the entire side portions of the batteries such that the apparatus/method includes wherein the emitting the light comprises emitting light at different positions; the obtaining the photographed image comprises obtaining the plurality of photographed images by emitting light at the different positions; and the generating the inspection image comprises generating a plurality of inspection images from the plurality of photographed images as taught by Hucker because providing illumination is motivated by Hucker in [0033] to provide uniform, consistent and shadow-less light to the features of the workpiece and because 
obtaining plural images as claimed provides input to image stitching thereby enabling defect detection over a consolidated/assembled images for each of the objects as motivated by Hucker in [0036] that is also referred to as an uninterrupted, planar electron image 126 [0044] for each object thereby enabling detection of surface defects have an area extent 130.	
Claim 13
In regards to claim 13, Kim is not relied upon disclose but Hucker teaches  wherein the obtaining the photographed image is performed in sync with the emitting the light {microprocessor 76 includes a synchronizing executive module 88 per [0036], [0039]-[0040], [0028], that synchronizes the various steps.}.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Kim’s apparatus (and method) that simultaneously rotates a column of secondary batteries to obtain images that cover the entire side portions of the batteries such that the apparatus/method includes wherein the obtaining the photographed image is performed in sync with the emitting the light as taught by Hucker because providing illumination is motivated by Hucker in [0033] to provide uniform, consistent and shadow-less light to the features of the workpiece, because synchronizing the various actions provides a coherent and efficient apparatus/method; and/or because doing so merely combines prior art elements according to known methods to yield predictable results.
Claim 17
In regards to claim 17, Kim is not relied upon to disclose but Hucker teaches 
 wherein the emitting the light comprises emitting the light obliquely with respect to a direction in which the secondary batteries are picked up and arranged {see Figs. 2-3 and cites above for claim 11}.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Kim’s apparatus (and method) that simultaneously rotates a column of secondary batteries to obtain images that cover the entire side portions of the batteries such that the emitting the light comprises emitting the light obliquely with respect to a direction in which the secondary batteries are picked up and arranged as taught by Hucker because doing so merely combines prior art elements according to known methods to yield predictable results.
Claim 18
In regards to claim 18, Kim is not relied upon to disclose but Hucker teaches wherein the obtaining the photographed image is performed using a camera having an optical axis oriented perpendicularly to the direction in which the secondary batteries are picked up and arranged {see Figs. 2-3 and cites above for claim 11}.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Kim’s apparatus (and method) that simultaneously rotates a column of secondary batteries to obtain images that cover the entire side portions of the batteries such that the obtaining the photographed image is performed using a camera having an optical axis oriented perpendicularly to the direction in which the secondary batteries are picked up and arranged as taught by Hucker because doing so merely combines prior art elements according to known methods to yield predictable results.
Claim 19
In regards to claim 19, Kim discloses wherein the picking up the secondary battery comprises picking up secondary batteries in a row among the plurality of secondary batteries loaded onto the loader, and moving up the secondary batteries to an inspection position in a lengthwise direction of the secondary battery {See [0009]-[0012], [0070]-[0073] including side portion inspecting device 300 having an elevation unit 310 that lifts (picks up) and withdraws the secondary batteries 10 in a row among the plurality of secondary batteries loaded onto the loading device 100 using an electromagnet or gripping device per [0078].  As to moving to inspection position see conveyor 220, [0066], Fig. 4, [0109]-[0110]}.
Claim 20
	In regards to claim 20, Kim is not relied upon to disclose but Hucker teaches
further comprising identifying whether appearance is defective based on at least one of brightness and contrast in the inspection image, after generating the inspection image
{see [0033]}.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Kim’s apparatus and method of generating inspection images to include identifying whether appearance is defective based on at least one of brightness and contrast in the inspection image, after generating the inspection image
as taught by Hucker because doing so merely combines prior art elements according to known methods to yield predictable results.
Allowable Subject Matter
Claims 5-9 and 14-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: Although Hucker discloses the broadly worded controller limitations of antecedent claim 4, none of the prior art of record discloses or fairly suggests the controller is configured to simultaneously operate the light emitting units disposed in a direction perpendicular to the lengthwise direction, and perform control to select the light emitting units operating in sequence along the lengthwise direction as recited in claim 5 and in combination with all of the limitations of the base claim 1 and intervening claims 1-4.
Claims 6-9 are allowable due to their dependency upon claim 5.
wherein the emitting the light comprises emitting light in sequence at different positions along a lengthwise direction of the picked-up secondary battery.
	In regards to claim 14, none of the prior art discloses or fairly suggests wherein the emitting the light comprises emitting light in sequence at different positions along a lengthwise direction of the picked-up secondary battery in combination with all of the limitations of the base claim 11 and intervening claims 13 and 12.
Claims 15-16 are allowable due to their dependency upon claim 14.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kim (KR 20220052058 A) discloses an apparatus for inspecting appearance of a secondary battery {see Fig. 2, abstract, title, pg. 7 and cites below disclose an apparatus for inspecting appearance of secondary batteries based on images}, the apparatus comprising:
a hand configured to simultaneously rotate a plurality of secondary batteries arranged in a lateral direction {Fig. 2 (copied below) shows simultaneously rotating  secondary batteries arranged in a lateral direction by rotation support 10.  See also Figs. 4a, 4b and pgs. 3, 4, 7};
an illuminator configured to emit light to the plurality of secondary batteries at a time {Fig. 2 lighting unit 20, pgs. 5, 7};
a camera configured to simultaneously obtain a photographed image of the plurality of secondary batteries to which the light is emitted {Fig. 2 CCD camera 30, pgs. 5, 7, 9}; and
an image processor configured to obtain an inspection image by processing the image obtained by the camera {control unit processes images from the camera 30 to detect defects as per pgs. 4, 5, 7}.  A marked-up machine translation of Kim has been provided with this office action, all cross-references are with respect to this translation and the mark-ups are hereby incorporated by reference to further demonstrate claim mapping.




    PNG
    media_image1.png
    284
    386
    media_image1.png
    Greyscale

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ROBERT CAMMARATA whose telephone number is (571)272-0113. The examiner can normally be reached M-Th 7am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL ROBERT CAMMARATA/Primary Examiner, Art Unit 2486